--------------------------------------------------------------------------------

 

Amended and Restated

REGISTRATION RIGHTS AGREEMENT




This Registration Rights Agreement (this "Agreement"), dated as of June 13,
2008, by and between ICP Solar Technologies, Inc., a Nevada corporation (the
"Company"), and each buyer identified on the Schedule of Buyers attached hereto
(collectively, the “BUYERS” and each individually, the “BUYER”).  This amended
and restated Agreement is dated as of December 31, 2008 and amends and restates
the Registration Rights Agreement originally dated as of June 13, 2008.




WHEREAS:




A.  In connection with the Securities Purchase Agreement by and among the
parties hereto of even date herewith (the "Securities Purchase Agreement"), the
Company has agreed, upon the terms and subject to the conditions contained
therein, to issue and sell to the Buyer the following (as each capitalized term
not otherwise defined herein shall have the meaning ascribed to it in the
Securities Purchase Agreement):




(i) Convertible debentures of the Company (the “Debentures”) issued pursuant to
the Securities Purchase Agreement, and




(ii) Warrants in the amount described in the Securities Purchase Agreement,




where the Debenture is convertible into shares of the Company's common stock,
par value $0.00001 per share (the "Common Stock"), upon the terms and subject to
the limitations and conditions set forth in the Debenture and where each of the
Warrants is exercisable into shares of the Company's Common Stock, each upon the
terms and conditions and subject to the limitations and conditions set forth in
the Warrants, all subject to the terms and conditions of the Securities Purchase
Agreement; and




B.  To induce the Buyer to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the "1933 Act"), and
applicable state securities laws;




NOW, THEREFORE, In consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:




1.  DEFINITIONS.




a.  As used in this Agreement, the following terms shall have the following
meanings:




“Additional Registration Statement” shall have the meaning ascribed to it in
Section 3(b) below.




1

--------------------------------------------------------------------------------

 

“Additional Registration Effectiveness Deadline” shall have the meaning ascribed
to it in Section 3(b) below.




“Additional Registration Filing Deadline” shall have the meaning ascribed to it
in Section 3(b) below.




"Buyer" means the purchaser of Debentures and Warrants pursuant to the
Securities Purchase Agreement specified on the signature page hereof, and any
transferee or assignee who agrees to become bound by the provisions of this
Agreement in accordance with Section 10 hereof.




"Cutback Shares" means any of the Target Registration Amount of Registrable
Securities not included in any of the Registration Statements previously
declared effective hereunder as a result of a limitation on the maximum number
of shares of Common Stock of the Company permitted to be registered by the staff
of the SEC pursuant to Rule 415.




“Effective Date” shall mean the date that the initial Registration Statement is
first declared effective by the Commission.




"Effectiveness Period" means, as to any Registration Statement required to be
filed pursuant to this Agreement, the period commencing on the Effective Date of
such Registration Statement and ending on the earliest to occur of (a) the
second (2nd) anniversary of such Effective Date (provided that, if the
Registrable Securities are not eligible for resale under Rule 144 as of such
second (2nd) anniversary, such period shall be extended for up to three (3)
additional years until the Registrable Securities become eligible for resale
under Rule 144), (b) such time as all of the Registrable Securities covered by
such Registration Statement have been publicly sold by the Holders of the
Registrable Securities included therein, or (iii) such time as all of the
Registrable Securities covered by such Registration Statement may be sold by the
Holders pursuant to Rule 144 as determined by the counsel to the Company
pursuant to a written opinion letter to such effect, addressed and acceptable to
the Company's transfer agent and the affected Holders.




“Effectiveness Deadline,” (a) with respect to the Initial Registration
Statement, shall mean the ninetieth (90th) calendar day after the date hereof
and with respect to any Additional Registration Statements which may be required
pursuant to Section 3(b), the 90th calendar day following the date on which an
additional Registration Statement is required to be filed hereunder; provided,
however, that in the event the Company is notified by the Commission that one or
more of the above Registration Statements will not be reviewed or is no longer
subject to further review and comments, the Effectiveness Deadline as to such
Registration Statement shall be the fifth Trading Day following the date on
which the Company is so notified if such date precedes the dates otherwise
required above and (b) with respect to any Additional Registration Statement,
shall mean the Additional Registration Effectiveness Deadline.




“Exclusion Period” shall have the meaning set forth in Section 3(p) below.




“Filing Deadline” shall mean the Initial Registration Filing Deadline, or any
applicable Additional Registration Filing Deadline.




2

--------------------------------------------------------------------------------

 

“FINRA” shall mean the Financial Industry Regulatory Authority (f/k/a the
National Association of Securities Dealers, Inc.).




“Initial Registration Filing Deadline” shall mean, with respect to the Initial
Registration Statement required hereunder, July 15, 2008.




“Initial Registration Minimum” means a number of Registrable Securities equal to
the lesser of (i) the total number of Registrable Securities and (ii) the
maximum number which would enable the Company to conduct such offering in
accordance with the provisions of Rule 415 as advised by the staff of the
Commission (the “Staff”) in a written comment letter or otherwise (which number
shall be no less than thirty percent (30%) of the number of issued and
outstanding shares of Common Stock that are held by non-affiliates of the
Company on the day immediately prior to the filing date of the Initial
Registration Statement, unless the Staff expressly requires otherwise).




"Investor" means a Buyer or any transferee or assignee thereof to whom a Buyer
assigns its rights under this Agreement and who agrees to become bound by the
provisions of this Agreement in accordance with Section 10 hereof and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 10.




 “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.




"Register," "Registered," and "Registration" refer to a registration effected by
preparing and filing a Registration Statement or Statements in compliance with
the 1933 Act and pursuant to Rule 415 under the 1933 Act or any successor rule
providing for offering securities on a continuous basis ("Rule 415"), and the
declaration or ordering of effectiveness of such Registration Statement by the
United States Securities and Exchange Commission (the "Commission").




"Registrable Securities," for a given Registration, means (a)any shares of
Common Stock (the “Warrant Shares”) issued or issuable upon exercise of or
otherwise pursuant to the Warrant(s), and (b) any shares of capital stock issued
or issuable as a dividend on or in exchange for or otherwise with respect to any
of the foregoing, (c) any additional shares of Common Stock issuable in
connection with any anti-dilution provisions in the Warrants (in each case,
without giving effect to any limitations on exercise set forth in the Warrant),
and (d) any other shares of common stock issued pursuant to the terms of the
Securities Purchase Agreement, the Warrants, this Registration Rights Agreement
or any other Transaction Document (as defined in the Securities Purchase
Agreement), and (e) any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing.




3

--------------------------------------------------------------------------------

 

“Registration Failure Liquidated Damages” shall have the meaning set forth in
Section 4 below.




"Registration Statement(s)" means a registration statement(s) of the Company
under the 1933 Act.




“Registration Trigger Date” shall have the meaning set forth in Section 3(b)
below.




“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.




“SEC Guidance” means (i) the Securities Act, and (ii) any publicly-available
written or oral guidance, comments, requirements or requests of the Commission
staff.




“SEC Share Reduction” shall have the meaning ascribed to it in Section 2(a)
below.




“Securities” shall have the meaning ascribed to it in the Securities Purchase
Agreement.




“Series A Warrant Shares” shall mean the Warrant Shares issuable upon the
exercise of the Series A Warrants.




“Series B Warrant Shares” shall mean the Warrant Shares issuable upon the
exercise of the Series B Warrants.




“Series C Warrant Shares” shall mean the Warrant Shares issuable upon the
exercise of the Series C Warrants.




“Target Registration Amount” shall have the meaning set forth in Section 2(a)
below.




“Target Registration Shortfall” shall have the meaning set forth in Section 2(a)
below.




“Underlying Debenture Shares” means the shares of Common Stock issuable upon
conversion of the Debentures and payment of interest thereunder.




“Warrants” means the warrants issued by the Company pursuant to the Securities
Purchase Agreement in conjunction with the Debenture issued by the Company.




“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.




b. Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.

 

4

--------------------------------------------------------------------------------

 

2.  REGISTRATION.

 

a.  MANDATORY REGISTRATION.

Following the Closing of any Debenture pursuant to the Securities Purchase
Agreement, the Company shall prepare, and, on or prior to the Initial
Registration Filing Deadline (as defined above) file with the Commission a
Registration Statement on Form S-1 (or, if Form S-1 is not then available, on
such form of Registration Statement as is then available to effect a
registration of the Registrable Securities, subject to the consent of the Buyer,
which consent will not be unreasonably withheld)(the “Initial Registration
Statement”) covering the resale of the Registrable Securities which Registration
Statement, to the extent allowable under the 1933 Act and the rules and
regulations promulgated thereunder (including Rule 416), shall state that such
Registration Statement also covers such indeterminate number of additional
shares of Common Stock as may become issuable upon  exercise of or otherwise
pursuant to the Warrants to prevent dilution resulting from stock splits, stock
dividends or similar transactions and shall contain (unless otherwise directed
by at least a three-fourths (3/4) majority in interest of the Holders)
substantially the “Plan of Distribution” attached hereto as Annex A. The number
of shares of Common Stock initially included in such Registration Statement
shall be no less than  the aggregate number of Warrant Shares that are then
issuable upon exercise of or otherwise pursuant to the Warrants, without regard
to any limitation on the Buyer's ability to  exercise the Warrants
(collectively, the “Target  Registration Amount”).  Notwithstanding the
foregoing, if the Company is advised by the staff of the Commission in a written
comment letter or otherwise that it is not eligible to conduct the offering of
the Warrant Shares under Rule 415 promulgated under the 1933 Act because of the
number of shares sought to be included in the Registration Statement, then,
subject to any applicable Registration Failure Liquidated Damages (as defined
herein), the Company may reduce (an “SEC Share Reduction”) the number of shares
covered by such Registration Statement to the maximum number which would enable
the Company to conduct such offering in accordance with the provisions of Rule
415 (“Rule 415 Eligible”)(subject to Registration Failure Liquidated Damages, as
defined below, if the Company reduces unilaterally the number of shares covered
by such Registration Statement to a number less than the Initial Registration
Minimum).  In the event of an SEC Share Reduction, the number of Registrable
Securities registered shall be cut back pro rata (based upon the relative number
of Warrants held by each Holder), provided that (i) the inclusion of the Series
A Warrant Shares in such initial Registration Statement shall take precedence
over and shall not be cut back until the following securities of the Company are
cut back and removed from such Registration Statement (in the following order):
 As necessary, (i) Series C Warrants shares shall be cut back and removed from
the Registration Statement first, and (ii) Series B Warrants shall be cut back
and removed from the Registration Statement first and (iii) Series A Warrants
shall be cut back and removed from the Registration Statement third.  In the
event that, due to an SEC Share Reduction or otherwise, any Registration
Statement filed hereunder shall (when combined with any previous Registration
Statements that are current and effective) register a number of shares of Common
Stock which less than the Target Registration Amount (a “Target Registration
Shortfall”), then the unregistered portion of the Target Registration Amount
(the “Target Registration Shortfall Amount”) shall be included in the next
Additional Registration Statement (in accordance with Section 3(b) below).  






The Company shall, as early as practicable on the Trading Day after the
effective date of such Registration Statement, file a final Prospectus with the
Commission as required by Rule 424.  The Company acknowledges that the number of
shares initially included in each Registration Statement represents a good faith
estimate of the maximum number of shares issuable upon  exercise of or otherwise
pursuant to the Warrants and shall be amended if not sufficient.  Each
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided to (and
subject to the approval of) the Buyer and its counsel prior to its filing or
other submission.  




5

--------------------------------------------------------------------------------

 

b.  PIGGY-BACK REGISTRATIONS.

 If at any time prior to the expiration of the Registration Period (as
hereinafter defined) the Company shall determine to file with the Commission a
Registration Statement relating to an offering for its own account or the
account of others under the 1933 Act of any of its equity securities (other than
on Form S-4 or Form S-8 or their then equivalents relating to equity securities
to be issued solely in connection with any acquisition of any entity or business
or equity securities issuable in connection with stock option or other employee
benefit plans), the Company shall send to Buyer written notice of such
determination and, if within fifteen (15) days after the effective date of such
notice, the Buyer shall so request in writing, the Company shall include in such
Registration Statement all or any part of the Registrable Securities which are
not then registered for resale pursuant to a current and effective Registration
Statement, and which the Buyer requests to be registered, except that if, (i)
inclusion of such shares would result in the offering not being Rule 415
Eligible, or (ii) in connection with any underwritten public offering for the
account of the Company, the managing underwriter(s) thereof shall impose a
limitation on the number of shares of Common Stock which may be included in the
Registration Statement because, in such underwriter(s)' judgment, marketing or
other factors dictate such limitation is necessary to facilitate public
distribution, then the Company shall be obligated to include in such
Registration Statement only such limited portion of the Registrable Securities
with respect to which the Buyer has requested inclusion hereunder (i) as would
enable the offering to be Rule 415 Eligible or (ii) as the underwriter shall
permit;



 

c.  SUPPLIMENTARY REGISTRATION.  By not later than June 1, 2009, the Company
shall prepare and file with the Commission a Registration Statement on Form S-1
(or, if Form S-1 is not then available, on such form of Registration Statement
as is then available to effect a registration of the Registrable Securities,
subject to the consent of the Buyer, which consent will not be unreasonably
withheld)(the “Supplementary Registration Statement”) covering the resale of the
Registrable Securities which Registration Statement, to the extent allowable
under the 1933 Act and the rules and regulations promulgated thereunder
(including Rule 416), shall state that such Registration Statement also covers
such indeterminate number of additional shares of Common Stock as may become
issuable upon  exercise of or otherwise pursuant to the Warrants to prevent
dilution resulting from stock splits, stock dividends or similar transactions
and shall contain (unless otherwise directed by at least a three-fourths (3/4)
majority in interest of the Holders) substantially the “Plan of Distribution”
attached hereto as Annex A. The number of shares of Common Stock initially
included in such Supplementary Registration Statement shall be no less than the
aggregate number of Warrant Shares that are then issuable upon exercise of or
otherwise pursuant to the Warrants, without regard to any limitation on the
Buyer's ability to exercise the Warrants, less the number of such shares that
are either already registered for resale or are eligible for immediate sale
under Rule 144, without volume limitations (collectively, the “Target
Supplementary Registration Amount”).  Notwithstanding the foregoing, if the
Company is advised by the staff of the Commission in a written comment letter or
otherwise that it is not eligible to conduct the offering of the Warrant Shares
under Rule 415 promulgated under the 1933 Act because of the number of shares
sought to be included in the Registration Statement, then, subject to any
applicable Registration Failure Liquidated Damages (as defined herein), the
Company may reduce (an “SEC Share Reduction”) the number of shares covered by
such Registration Statement to the maximum number which would enable the Company
to conduct such offering in accordance with the provisions of Rule 415 (“Rule
415 Eligible”)(subject to Registration Failure Liquidated Damages, as defined
below, if the Company reduces unilaterally the number of shares covered by such
Registration Statement to a number less than the Initial Registration Minimum).
 In the event of an SEC Share Reduction, the number of Registrable Securities
registered in the Supplementary Registration shall be cut back pro rata (based
upon the relative number of Warrants held by each Holder), provided that (i) the
inclusion of the Series A Warrant Shares in such initial Registration Statement
shall take precedence over and shall not be cut back until the following
securities of the Company are cut back and removed from such Registration
Statement (in the following order):  As necessary, (i) Series C Warrants shares
shall be cut back and removed from the Registration Statement first, and (ii)
Series B Warrants shall be cut back and removed from the Registration Statement
first and (iii) Series A Warrants shall be cut back and removed from the
Registration Statement third.  In the event that, due to an SEC Share Reduction
or otherwise, any Registration Statement filed hereunder shall (when combined
with any previous Registration Statements that are current and effective)
register a number of shares of Common Stock which less than the Target
Supplementary Registration Amount (a “Target Registration Shortfall”), then the
unregistered portion of the Target Supplementary Registration Amount (the
“Target Supplementary Registration Shortfall Amount”) shall be included in the
next Additional Registration Statement (in accordance with Section 3(b) below).
 

 

6

--------------------------------------------------------------------------------

 

The Company shall, as early as practicable on the Trading Day after the
effective date of such Registration Statement, file a final Prospectus with the
Commission as required by Rule 424.  The Company acknowledges that the number of
shares initially included in each Registration Statement represents a good faith
estimate of the maximum number of shares issuable upon  exercise of or otherwise
pursuant to the Warrants and shall be amended if not sufficient.  Each
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided to (and
subject to the approval of) the Buyer and its counsel prior to its filing or
other submission.  




PROVIDED, HOWEVER, that the Company shall not exclude any Registrable Securities
unless the Company has first excluded all outstanding securities, the holders of
which are not entitled by contract to inclusion of such securities in such
Registration Statement or are not entitled to pro rata inclusion with the
Registrable Securities; and




PROVIDED, FURTHER, HOWEVER, that, after giving effect to the immediately
preceding proviso, any exclusion of Registrable Securities shall be made pro
rata with holders of other securities having the contractual right to include
such securities in the Registration Statement other than holders of securities
entitled to inclusion of their securities in such Registration Statement by
reason of demand registration rights. No right to registration of Registrable
Securities under this Section 2(b) shall be construed to limit any registration
required under Section 2(a) hereof.  If an offering in connection with which the
Buyer is entitled to registration under this Section 2(d) is an underwritten
offering, then the Buyer shall, unless otherwise agreed by the Company, offer
and sell such Registrable Securities in an underwritten offering using the same
underwriter or underwriters and, subject to the provisions of this Agreement, on
the same terms and conditions as other shares of Common Stock included in such
underwritten offering. Notwithstanding anything to the contrary set forth
herein, the registration rights of the Buyer pursuant to this Section 2(b) shall
only be available in the event the Company fails to timely file, obtain
effectiveness or maintain effectiveness of any Registration Statement to be
filed pursuant to Section 2(a) in accordance with the terms of this Agreement
and shall terminate and be of no further force and effect once the Company
satisfies its obligations under this Agreement.




7

--------------------------------------------------------------------------------

 

3.  OBLIGATIONS OF THE COMPANY.  In connection with the registration of the
Registrable Securities, the Company shall have the following obligations:




a.  The Company shall prepare promptly, and file with the Commission as soon as
practicable after the date of the Closing under the Securities Purchase
Agreement (the "CLOSING DATE") (but no later than the Filing Deadline),
Registration Statements with respect to the number of Registrable Securities
provided in Section 2(a), and thereafter use its best efforts to cause each such
Registration Statement relating to Registrable Securities to become effective as
soon as possible after such filing, but in any event shall cause each such
Registration Statement relating to Registrable Securities to become effective no
later than the Effectiveness Deadline, and shall keep the Registration Statement
current and effective pursuant to Rule 415 at all times until such date as is
the earlier of (i) the date on which all of the Registrable Securities for such
Registration Statement have been sold and (ii) the date on which all of the
Registrable Securities for such Registration Statement (in the opinion of
counsel to the Buyer) may be immediately sold to the public without registration
or restriction (including without limitation as to volume by each holder
thereof) under the 1933 Act (the "REGISTRATION PERIOD"), which Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein not misleading.




b.  The Company shall prepare and file with the Commission such amendments
(including post-effective amendments) and supplements to each Registration
Statements and the prospectus used in connection with the Registration
Statements as may be necessary to keep the Registration Statements current and
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by the Registration Statements
until such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in the Registration Statements. In the event of a Target
Registration Shortfall (the date of each of which is referred to as a
“Registration Trigger Date”), or in the event that on any Trading Day (as
defined in the Debenture) (each such Trading Day is also referred to as a
 "Registration Trigger Date") the number of shares available under a
Registration Statement filed pursuant to this Agreement is otherwise
insufficient to cover all of the Registrable Securities issued or issuable upon
 exercise of or otherwise pursuant to the Warrants (based on the Exercise  Price
[as defined in the Warrants] then in effect), and otherwise issuable pursuant to
the Transaction Documents, in each case without giving effect to any limitations
on the Buyer' ability to  exercise the Warrants or otherwise receive shares of
Common Stock pursuant to the Transaction Documents, the Company shall amend the
Registration Statement, or file a new Registration Statement (on the short form
available therefore, if applicable), or both (each, an “Additional Registration
Statement”), so as to cover at least 100% of the total number of Registrable
Securities so issued or issuable (based on the  Exercise Prices of the Warrants
and other relevant factors on which the Company reasonably elects to rely, and
without giving effect to any  limitations on exercise contained in the Warrants
or limitations on conversion or exercise or other payment of shares contained in
the Securities Purchase Agreement) as of the Registration Trigger Date (subject
to an SEC Share Reduction, if applicable).  The Company shall prepare and file
each Additional Registration Statement as soon as practicable following any
Registration Trigger Date, but not later than the date that is sixty (60) days
following the applicable Registration Trigger Date (the “Additional Registration
Filing Deadline”) provided that, if Cutback Shares are required to be included
in the Additional Registration Statement, the “Additional Registration Filing
Deadline” shall mean the later of (i) the date that is sixty (60) days after the
date substantially all (as such term is then interpreted by the Commission) of
the Registrable Securities registered under the immediately preceding
Registration Statement are sold and (ii) the date that is six (6) months
following the date of effectiveness of the most recently effective Registration
Statement or Additional Registration Statement filed hereunder.  The Company
shall use its best efforts to cause such amendment and/or new Registration
Statement to become effective as soon as practicable following the filing
thereof, but in any event the Company shall cause such amendment and/or new
Registration Statement to become effective within one hundred eighty (180) days
of the Registration Trigger Date (the “Additional Registration Effectiveness
Deadline”) or as promptly as practicable in the event the Company is required to
increase its authorized shares.  




8

--------------------------------------------------------------------------------

 

c.  The Company shall furnish to the Buyer and its legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the Commission,
or received by the Company, one copy of each Registration Statement and any
amendment thereto, each preliminary prospectus and prospectus and each amendment
or supplement thereto, and, in the case of the Registration Statement referred
to in Section 2(a), each letter written by or on behalf of the Company to the
Commission or the staff of the Commission, and each item of correspondence from
the Commission or the staff of the Commission, in each case relating to such
Registration Statement (other than any portion of any thereof which contains
information for which the Company has sought confidential treatment), and (ii)
such number of copies of a prospectus, including a preliminary prospectus, and
all amendments and supplements thereto and such other documents as the Buyer may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by the Buyer. The Company will immediately notify the Buyer in
writing of the effectiveness of each Registration Statement or any
post-effective amendment. The Company will promptly respond to any and all
comments received from the Commission, with a view towards causing each
Registration Statement or any amendment thereto to be declared effective by the
Commission as soon as practicable and shall file an acceleration request as soon
as practicable, but no later than five (5) business days (the "Acceleration
Request Deadline") following the resolution or clearance of all Commission
comments or, if applicable, following notification by the Commission that any
such Registration Statement or any amendment thereto will not be subject to
review.




d.  The Company shall use reasonable efforts to (i) register and qualify the
Registrable Securities covered by the Registration Statements under such other
securities or "blue sky" laws of such jurisdictions in the United States as the
Buyer shall reasonably request, (ii) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions;




9

--------------------------------------------------------------------------------

 

e.  As promptly as practicable after becoming aware of such event, the Company
shall notify the Buyer of the happening of any event, of which the Company has
knowledge, as a result of which the prospectus included in any Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and use its best efforts promptly to
prepare a supplement or amendment to any Registration Statement to correct such
untrue statement or omission, and deliver such number of copies of such
supplement or amendment to the Buyer as the Buyer may reasonably request;
provided that, for not more than twenty (20) consecutive days (or a total of not
more than sixty (60) days in any twelve (12) month period), the Company may
delay the disclosure of material non-public information concerning the Company
(as well as prospectus or Registration Statement updating) the disclosure of
which at the time is not, in the good faith opinion of the Company, in the best
interests of the Company (an "Allowed Delay"); provided, further, that the
Company shall promptly (i) notify the Buyer in writing of the existence of (but
in no event, without the prior written consent of the Buyer, shall the Company
disclose to the Buyer any of the facts or circumstances regarding) material
non-public information giving rise to an Allowed Delay and (ii) advise the Buyer
in writing to cease all sales under such Registration Statement until the end of
the Allowed Delay, provided the above actions are consistent with the
requirements of the 1933 Act and/or 1934 Act or other applicable law. Upon
expiration of the Allowed Delay, the Company shall again be bound by the first
sentence of this Section 3(e) with respect to the information giving rise
thereto.  Nothing herein relieves the obligations set forth in the Debenture or
the Warrants relative to Registration Failure Liquidated Damages or payments of
the Default Amount pursuant to Events of Default.




f.  The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of any Registration Statement, and,
if such an order is issued, to obtain the withdrawal of such order at the
earliest possible moment and to notify the Buyer who holds Registrable
Securities being sold (or, in the event of an underwritten offering, the
managing underwriters) of the issuance of such order and the resolution thereof.




g.  The Company shall permit a single firm of counsel designated by the Buyer to
review such Registration Statement and all amendments and supplements thereto
(as well as all requests for acceleration or effectiveness thereof), at Buyer’s
own cost, a reasonable period of time prior to their filing with the Commission
(not less than three (3) business days but not more than ten (10) business days)
and not file any document in a form to which such counsel reasonably objects and
will not request acceleration of such Registration Statement without prior
notice to such counsel.




h.  The Company shall hold in confidence and not make any disclosure of
information concerning the Buyer provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other order from a court
or governmental body of competent jurisdiction, or (iv) such information has
been made generally available to the public other than by disclosure in
violation of this or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning the Buyer is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to the Buyer prior to making such disclosure, and
allow the Buyer, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.




10

--------------------------------------------------------------------------------

 

i.  If the Company becomes eligible for listing on a national securities
exchange, the Company shall use its best efforts to (i) cause all the
Registrable Securities covered by the Registration Statement to be listed on
each national securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, or
(ii) to the extent the securities of the same class or series are not then
listed on a national securities exchange, secure the designation and quotation,
of all the Registrable Securities covered by the Registration Statement on the
Nasdaq Global Select Market or, if not eligible for the or the Nasdaq Global
Select Market on the Nasdaq Global Market or, if not eligible for the Nasdaq
Global Market, on the Over the Counter electronic bulletin board and, without
limiting the generality of the foregoing, to arrange for at least two market
makers to register with FINRA as such with respect to such Registrable
Securities.




j.  The Company shall provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the effective date
of the Registration Statement.




k.  The Company shall cooperate with the Buyer who holds Registrable Securities
being offered and the managing underwriter or underwriters, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing Registrable Securities to be offered pursuant
to such Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the managing underwriter or
underwriters, if any, or the Buyer may reasonably request and registered in such
names as the managing underwriter or underwriters, if any, or the Buyer may
request, and, within five (5) business days after a Registration Statement which
includes Registrable Securities is ordered effective by the Commission, the
Company shall deliver, and shall cause legal counsel selected by the Company to
deliver, to the transfer agent for the Registrable Securities (with copies to
the Buyer) an appropriate instruction and an opinion of such counsel in the form
required by the transfer agent in order to issue the Registrable Securities free
of restrictive legends.




l.  At the request of the holders of a three-fourths (3/4) majority-in-interest
of the Registrable Securities, the Company shall prepare and file with the
Commission such amendments (including post-effective amendments) and supplements
to a Registration Statement and any prospectus used in connection with the
Registration Statement as may be necessary in order to change the plan of
distribution set forth in such Registration Statement, provided that if such
change is not legally necessary in order for the Buyers to timely sell their
Registrable Securities, the Company shall not be required to effect such
amendments if they will  impose any additional requirements, including costs, on
the Company.




m.  The Company shall take all other reasonable actions necessary to expedite
and facilitate disposition by the Buyer of Registrable Securities pursuant to a
Registration Statement.




11

--------------------------------------------------------------------------------

 

n.  The Company shall comply with all applicable laws related to a Registration
Statement and offering and sale of securities and all applicable rules and
regulations of governmental authorities in connection therewith (including
without limitation the 1933 Act and the 1934 Act and the rules and regulations
promulgated by the Commission).




o.  Further Registration Statements. Except for a registration statement filed
on behalf of the Buyer pursuant to Section 2 or Section 3 of this Agreement, and
except for an underwritten public offering, the Company will not file any
registration statements or amend (in such a manner as to increase the number of
shares registered) any already filed registration statement with the Commission
or with state regulatory authorities without the consent of the Buyer until the
expiration of the "Exclusion Period," which shall be defined as the sooner of
(i) the date that the Registration Statement shall have been current and
available for use in connection with the resale of the Registrable Securities
for a period of 180 days, or (ii) until all the Shares and Warrant Shares have
been resold or transferred by the Subscribers pursuant to the Registration
Statement or are eligible for immediate unrestricted resale pursuant to Rule
144, without volume limitations. The Exclusion Period will be tolled during the
pendency of an Event of Default as defined in the Debenture or an Event of
Default as defined in the Warrants.




p.  NASD Rule 2710 Filing; Broker Compensation.  The Company shall effect a
filing with respect to the public offering contemplated by the Registration
Statement (an “Issuer Filing”) with FINRA pursuant to NASD Rule 2710within one
Trading Day of the date that the Registration Statement is first filed with the
Commission and pay the filing fee required by such Issuer Filing.  The Company
shall use commercially reasonable efforts to pursue the Issuer Filing until the
NASD issues a letter confirming that it does not object to the terms of the
offering contemplated by the Registration Statement.  




q.  NO PIGGYBACK ON REGISTRATIONS.  Except for legally required amendments or
supplements to the existing registration statement specified in Schedule 3(dd)
to the Securities Purchase Agreement, neither the Company nor any of its
security holders (other than the Holders in such capacity pursuant hereto) may
include securities of the Company in a Registration Statement (including but not
limited to any Registration Statement under Section 2(a) hereof or any amendment
or supplement thereto under Section 3(b) hereof) other than the Registrable
Securities, and the Company shall not during the Effectiveness Period enter into
any agreement providing any such right to any of its security holders.  In
addition, the Company shall not offer any securities for its own account or the
account of others in any Registration Statement under Section 2(a) hereof or any
amendment or supplement thereto under Section 3(b) hereof without the consent of
the holders of a three-fourths (3/4) majority-in-interest of the Registrable
Securities.  




4.  REGISTRATION FAILURE.   If:




(i) in the aggregate among all Holders on a pro-rata basis based on their
purchase of the Securities pursuant to the Securities Purchase Agreement, a
Registration Statement registering for resale all of the Initial Registration
Minimum is not declared effective by the Commission by the Effectiveness
Deadline of the Initial Registration, or




12

--------------------------------------------------------------------------------

 

(ii) the Company files the Initial Registration Statement without affording the
Holders the opportunity to review and comment on the same as required by Section
3(g) herein, or




(iii) the Company fails to file with the Commission a request for acceleration
of a Registration Statement in accordance with Rule 461 promulgated by the
Commission pursuant to the Securities Act, within five Trading Days of the date
that the Company is notified (orally or in writing, whichever is earlier) by the
Commission that such Registration Statement will not be “reviewed” or will not
be subject to further review, or




(iv) prior to the effective date of a Registration Statement, the Company fails
to file a pre-effective amendment and otherwise respond in writing to comments
made by the Commission in respect of such Registration Statement within 10
Trading Days after the receipt of comments by or notice from the Commission that
such amendment is required in order for such Registration Statement to be
declared effective, or




(v) after the effective date of a Registration Statement, such Registration
Statement ceases for any reason to remain continuously effective as to all
Registrable Securities included in such Registration Statement, or the Holders
are otherwise not permitted to utilize the Prospectus therein to resell such
Registrable Securities, for more than 10 consecutive calendar days or more than
an aggregate of 15 calendar days (which need not be consecutive calendar days)
during any 12-month period, or




(vi) any Additional Registration Statement required to be filed hereunder is not
filed by the applicable Additional Registration Filing Deadline or it is not
declared effective by the applicable Additional Registration Effectiveness
Deadline  (any such failure or breach being referred to as a “Registration
Failure”, and for purposes of clause (i) or (ii), the date on which such
Registration Failure occurs, and for purpose of clause (iii) the date on which
such five Trading Day period is exceeded, and for purpose of clause (iv) the
date which such 10 calendar day period is exceeded, and for purpose of clause
(v) the date on which such 10 or 15 calendar day period, as applicable, is
exceeded being referred to as a “Registration Failure Date”), then, in addition
to any other rights the Holders may have hereunder or under applicable law, on
each such Registration Failure Date and on each monthly anniversary of each such
Registration Failure Date (if the applicable Registration Failure shall not have
been cured by such date) until the applicable Registration Failure is cured, the
Company shall pay to each Holder an amount (“Registration Failure Liquidated
Damages”) in cash, as liquidated damages and not as a penalty, equal to 2% of
the aggregate purchase price paid by such Holder pursuant to the Purchase
Agreement for any unregistered Registrable Securities then held by such Holder.
 The parties agree that  the Company shall not be liable for liquidated damages
under this Agreement with respect to any Warrants or Warrant Shares, provided
that such Warrants are exerciseable in a cashless exercise and the underlying
Warrant Shares are eligible for sale under Rule 144 following a cashless
exercise..  




(vii) Notwithstanding (i) – (vi) above, the Company shall not be liable for
Registration Failure Liquidated Damages if (1) the Company makes all filings as
and when required by this Agreement, (2) the Company responds to any comments
from the SEC regarding a Registration Statement within ten (10) days of the date
of receipt of such comments, and (3) uses its best efforts to have the subject
Registration Statement declared effective for the number of shares required
hereunder as quickly as reasonably possible.  Registration Failure Liquidated
Damages shall be due and payable by the fifth (5th) day of the calendar month in
which they accrue.  If the Company fails to pay any liquidated damages pursuant
to this Section in full within five (5) days after the date payable, the Company
will pay interest thereon at a rate of 18% per annum (or such lesser maximum
amount that is permitted to be paid by applicable law) to the Holder, accruing
daily from the date such liquidated damages are due until such amounts, plus all
such interest thereon, are paid in full. The liquidated damages pursuant to the
terms hereof shall apply on a daily pro rata basis for any portion of a month
prior to the cure of a Registration Failure.




13

--------------------------------------------------------------------------------

 

5.  OBLIGATIONS OF THE BUYER.  In connection with the registration of the
Registrable Securities, the Buyer shall have the following obligations:




a.  It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of the Buyer that the Buyer shall furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request. At least three (3) business days prior to the
first anticipated filing date of the Registration Statement, the Company shall
notify the Buyer of the information the Company requires from each Buyer.




b.  The Buyer, by the Buyer's acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Registration Statements
hereunder, unless the Buyer has notified the Company in writing of the Buyer's
election to exclude all of the Buyer's Registrable Securities from the
Registration Statements.




c.  In the event of an underwritten offering pursuant to Section 2(b) in which
any Registrable Securities are to be included, the Buyer agrees to enter into
and perform the Buyer's obligations under an underwriting agreement, in usual
and customary form, including, without limitation, customary indemnification and
contribution obligations, with the managing underwriter of such offering and
take such other actions as are reasonably required in order to expedite or
facilitate the disposition of the Registrable Securities, unless the Buyer has
notified the Company in writing of the Buyer's election to exclude all of the
Buyer's Registrable Securities from such Registration Statement.




d.  The Buyer agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(e) or 3(f), the Buyer
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities until the
Buyer's receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3(e) or 3(f) and, if so directed by the Company, the
Buyer shall deliver to the Company (at the expense of the Company) or destroy
(and deliver to the Company a certificate of destruction) all copies in the
Buyer's possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.




14

--------------------------------------------------------------------------------

 

e.  No Buyer may participate in any underwritten registration hereunder unless
the Buyer (i) agrees to sell the Buyer's Registrable Securities on the basis
provided in any underwriting arrangements in usual and customary form entered
into by the Company, (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements, and (iii) agrees to
pay its pro rata share of all underwriting discounts and commissions and any
expenses in excess of those payable by the Company pursuant to Section 5 below.




f.

Each Holder agrees to furnish to the Company a completed questionnaire in the
form attached to this Agreement as Annex B (a “Selling Shareholder
Questionnaire”) by the end of the third (3rd) Trading Day following the date on
which such Holder receives draft materials in accordance with this Section.   




6.  EXPENSES OF REGISTRATION.  All reasonable expenses, other than underwriting
discounts and commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualification fees, printers and accounting fees, the
fees and disbursements of counsel for the Company shall be borne by the Company.




7.  INDEMNIFICATION.  In the event any Registrable Securities are included in a
Registration Statement under this Agreement:




a.  To the extent permitted by law, the Company will indemnify, hold harmless
and defend (i) the Buyer, (ii) the directors, officers, partners, managers,
members, employees, agents and each person who controls any Buyer within the
meaning of the 1933 Act or the Securities Exchange Act of 1934, as amended (the
"1934 Act"), if any, (iii) any underwriter (as defined in the 1933 Act) for the
Buyer in connection with an underwritten offering pursuant to Section 2(b)
hereof, and (iv) the directors, officers, partners, employees and each person
who controls any such underwriter within the meaning of the 1933 Act or the 1934
Act, if any (each, an "Indemnified Person"), against any joint or several
losses, claims, damages, liabilities or expenses (collectively, together with
actions, proceedings or inquiries by any regulatory or self-regulatory
organization, whether commenced or threatened, in respect thereof, "Claims") to
which any of them may become subject insofar as such Claims arise out of or are
based upon: (i) any untrue statement or alleged untrue statement of a material
fact in a Registration Statement or the omission or alleged omission to state
therein a material fact required to be stated or necessary to make the
statements therein not misleading; (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus if used
prior to the effective date of such Registration Statement, or contained in the
final prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the Commission) or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading; or (iii) any violation or alleged violation by the
Company of the 1933 Act, the 1934 Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities (the matters in the
foregoing clauses (i) through (iii) being, collectively, "Violations"). The
Company shall reimburse the Indemnified Person, promptly as such expenses are
incurred and are due and payable, for any reasonable legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim.  Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 7(a): (i) shall
not apply to a Claim arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by any Indemnified Person or underwriter for such Indemnified Person
expressly for use in connection with the preparation of such Registration
Statement or any such amendment thereof or supplement thereto; (ii) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld; and (iii) with respect to any preliminary prospectus,
shall not inure to the benefit of any Indemnified Person if the untrue statement
or omission of material fact contained in the preliminary prospectus was
corrected on a timely basis in the prospectus, as then amended or supplemented,
such corrected prospectus was timely made available by the Company pursuant to
Section 3(c) hereof, and the Indemnified Person was promptly advised in writing
not to use the incorrect prospectus prior to the use giving rise to a Violation
and such Indemnified Person, notwithstanding such advice, used it. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Buyer pursuant to Section 10.  




15

--------------------------------------------------------------------------------

 

b.  Promptly after receipt by an Indemnified Person under this Section 7 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person shall, if Claim in respect thereof is to be made against
any the Company under this Section 7, deliver to the Company a written notice of
the commencement thereof, and the Company shall have the right to participate
in, and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnified
Person, as the case may be.




PROVIDED, HOWEVER, that an Indemnified Person shall have the right to retain its
own counsel with the fees and expenses to be paid by the Company, if, in the
reasonable opinion of counsel retained by the Company, the representation by
such counsel of the Indemnified Person and the Company would be inappropriate
due to actual or potential differing interests between such Indemnified Person
and any other party represented by such counsel in such proceeding. The Company
shall pay for only one separate legal counsel for the Indemnified Persons, and
such legal counsel shall be selected by Buyer and shall be reasonably acceptable
to the Company, if the Buyer is entitled to indemnification hereunder.  The
failure to deliver written notice to the Company within a reasonable time of the
commencement of any such action shall not relieve the Company of any liability
to the Indemnified Person under this Section 6, except to the extent that the
Company is actually prejudiced in its ability to defend such action. The
indemnification required by this Section 7 shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as such
expense, loss, damage or liability is incurred and is due and payable.




c. To the extent permitted by law, but in an aggregate amount not to exceed the
Buyer’s Subscription Amount (as defined in the Securities Purchase Agreement)
the Buyer will indemnify, hold harmless and defend (i) the Company, and (ii) the
directors, officers, partners, managers, members, employees, or agents of the
Company, if any (each, a  "Company Indemnified Person"), against any joint or
several losses, claims, damages, liabilities or expenses (collectively, together
with actions, proceedings or inquiries by any regulatory or self-regulatory
organization, whether commenced or threatened, in respect thereof, "Claims") to
which any of them may become subject insofar as such Claims arise out of or are
based upon a Claim arising out of or based upon any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities, which occurs due to the inclusion by the Company in a Registration
Statement of false or misleading information about the Buyer, where such
information was furnished in writing to the Company by the Buyer for the purpose
of inclusion in such Registration Statement.




16

--------------------------------------------------------------------------------

 

8.  CONTRIBUTION.  To the extent any indemnification by the Company is
prohibited or limited by law, the Company agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 7 to the fullest extent permitted by law, based upon a comparative
fault standard.




9.  REPORTS UNDER THE 1934 ACT.  With a view to making available to the Buyer
the benefits of Rule 144 promulgated under the 1933 Act or any other similar
rule or regulation of the Commission that may at any time permit the Buyer to
sell securities of the Company to the public without registration ("Rule 144"),
the Company agrees to:




a.  make and keep public information available, as those terms are understood
and defined in Rule 144;




b.  file with the Commission in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements (it being understood that nothing
herein shall limit the Company's obligations under Section 4(c) of the
Securities Purchase Agreement) and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and




c.  furnish to the Buyer so long as the Buyer owns Registrable Securities,
promptly upon written request, (i) a written statement by the Company that it
has complied with the reporting requirements of Rule 144, the 1933 Act and the
1934 Act, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested to permit the Buyers to
sell such securities pursuant to Rule 144 without registration.




10.  ASSIGNMENT OF REGISTRATION RIGHTS.  The rights under this Agreement shall
be automatically assignable by the Buyers to any transferee of all or any
portion of Registrable Securities if: (i) the Buyer agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment, (ii)
the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are being transferred or assigned, (iii) following such transfer or assignment,
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act and applicable state securities laws, (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence, the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein, and (v) such
transfer shall have been made in  accordance with the applicable requirements of
the Securities Purchase Agreement.  In the event that the Buyer transfers all or
any portion of its Registrable Securities pursuant to this Section, the Company
shall have at least ten (10) days to file any amendments or supplements
necessary to keep the Registration Statement current and effective pursuant to
Rule 415, and the commencement date of any Event of Default under the Debenture
or the Warrants caused thereby will be extended by ten (10) days.




17

--------------------------------------------------------------------------------

 

11.  AMENDMENT OF REGISTRATION RIGHTS.  Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with
written consent of the Company, and Buyers who hold a three-fourths (3/4)
majority interest of the Registrable Securities. Any amendment or waiver
effected in accordance with this Section 10 shall be binding upon the Buyer and
the Company.




12.  MISCELLANEOUS.




a.  A person or entity is deemed to be a holder of Registrable Securities
whenever such person or entity owns of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more persons or entities with respect to the same Registrable Securities, the
Company shall act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Securities.




b.  Any notices required or permitted to be given under the terms hereof shall
be sent by certified or registered mail (return receipt requested) or delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile and shall be effective five days after being placed in the mail, if
mailed by regular United States mail, or upon receipt, if delivered personally
or by courier (including a recognized overnight delivery service) or by
facsimile, in each case addressed to a party.  The addresses for such
communications shall be:




        If to the Company: To the address set forth immediately below such

        Company’s name on the signature pages hereto.




  With copy to:




Josef B. Volman

Burns & Levinson LLP

125 Summer Street

Boston, Ma. 02110

Telephone:  617-345-3895  

Fax:  617-345-3299




         If to a Buyer: To the address set forth immediately below such Buyer's
name on the signature pages hereto.




Each party shall provide notice to the other party of any change in address.




18

--------------------------------------------------------------------------------

 

c.  Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.




d.  Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  The parties hereby waive all rights to a trial by
jury.  If either party shall commence an action or proceeding to enforce any
provisions of the this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.




e.  This Agreement and the Securities Purchase Agreement (including all
schedules and exhibits thereto) constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof. There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein. This Agreement and the Securities
Purchase Agreement supersede all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof and thereof.




f.  Subject to the requirements of Section 10 hereof, this Agreement shall inure
to the benefit of and be binding upon the successors and assigns of each of the
parties hereto.




g.  The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.




h.  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.




19

--------------------------------------------------------------------------------

 

i.  Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.




j.  Except as otherwise provided herein, all consents and other determinations
to be made by the Buyer pursuant to this Agreement shall be made by Buyers
holding a three-fourths (3/4) majority of the Registrable Securities, determined
as if the all of the  Warrants then outstanding have been converted or exercised
into for Registrable Securities.




k.  The Company acknowledges that a breach by it of its obligations hereunder
could cause irreparable harm to the Buyer by vitiating the intent and purpose of
the transactions contemplated hereby. Accordingly, the Company acknowledges that
the remedy at law for breach of its obligations hereunder could be inadequate
and agrees, in the event of a breach or threatened breach by the Company of any
of the provisions hereunder, that the Buyer could be entitled, in addition to
all other available remedies in law or in equity, to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to seek to enforce specifically the terms and provisions hereof, without the
necessity of showing economic loss and without any bond or other security being
required.




l.  The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.




m.  In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.




n.  The initial number of Registrable Securities included in any Registration
Statement and each increase to the number of Registrable Securities included
therein shall be allocated pro rata among the Buyers based on the number of
Registrable Securities held by the Buyer at the time of such establishment or
increase, as the case may be. In the event a Buyer shall sell or otherwise
transfer any of such holder's Registrable Securities, each transferee shall be
allocated a pro rata portion of the number of Registrable Securities included in
a Registration Statement for such transferor.  Any shares of Common Stock
included in a Registration Statement and which remain allocated to any person or
entity which does not hold any Registrable Securities shall be allocated to the
remaining Buyers, pro rata based on the number of shares of Registrable
Securities then held by the Buyers.  For the avoidance of doubt, the number of
Registrable Securities held by a Buyer shall be determined as if all the
 Warrants then outstanding and held by a Buyer were converted into or exercised
for Registrable Securities, without regard to any limitation on the Buyer's
ability to  exercise the Warrants.




20

--------------------------------------------------------------------------------

 

o.  There shall be no oral modifications or amendments to this Agreement.  This
Agreement may be modified or amended only in writing.   




[INTENTIONALLY LEFT BLANK]




     

 IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Amended and Restated Registration Rights to be duly executed as of the 31st day
of December, 2008.




COMPANY:

ICP SOLAR TECHNOLOGIES, INC.










By:  ________________________

Sass Peress, President, CEO & Chairman







ADDRESS:


7075 Place Robert-Joncas, Unit 131, Montreal H4M272

Phone:   514-270-5770

Fax:  514-270-3677




BUYER:

BRIDGEPOINTE MASTER FUND LTD.







By:  ________________________

         Eric S. Swartz, Director







ADDRESS:




1120 Sanctuary Parkway

Suite 325

Alpharetta, GA 30004

Phone:  770-640-8130

Facsimile:  770-777-5844

BUYER:

GEMINI MASTER FUND LTD.







By:  _________________________




Print Name: ___________________







ADDRESS:




c/o Gemini Strategies, LLC

135 Liverpool Drive, Suite C

Cardiff CA  92007

Phone:  858-480-2828

Facsimile:  858-509-8808

BUYER:

Platinum Long Term Growth VI, LLC







By:  _________________________




Print Name: ___________________







ADDRESS:




152 West 57th Street

4th Floor

New York, NY  10019

Phone:  212-581-0500

Facsimile:  212-582-2222  

 

21

--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

 

 

 

 

 

Buyer

 

Address and

Facsimile Number

 

Legal Representative’s

Address and

Facsimile Number

 

 

 

 

 

         

BridgePointe Master Fund Ltd.

 

1120 Sanctuary Parkway

Suite 325

Alpharetta, GA 30004

Phone:  770-640-8130

Facsimile:  770-777-5844

 

P. Bradford Hathorn, Esq.

Roswell Capital Partners, LLC

1120 Sanctuary Parkway, Suite 325

Alpharetta, GA 30004

Phone:  770-640-8130

Facsimile:  770-777-5844

Gemini Master Fund, Ltd.

 

c/o Gemini Strategies, LLC

135 Liverpool Drive, Suite C

Cardiff CA  92007

Phone:  858-480-2828

Facsimile:  858-509-8808

 




None.

         

Platinum Long Term Growth VI, LLC




Investment Amount: $1,000,000

 

152 West 57th Street

4th Floor

New York, NY  10019

Phone:  212-581-0500

Facsimile:  212-582-2222  

 

Shane W. McCormack

Burak Anderson & Melloni, PLC

30 Main Street, P.O. Box 787

Burlington, VT 05402-0787

Phone:   802-862-0500

Facsimile:  802-862-8176

                   

22

--------------------------------------------------------------------------------

 

Annex A




Plan of Distribution




Each Selling Stockholder (the “Selling Stockholders”) of the common stock and
any of their pledgees, assignees and successors-in-interest may, from time to
time, sell any or all of their shares of common stock on the OTC Bulletin Board
or any other stock exchange, market or trading facility on which the shares are
traded or in private transactions.  These sales may be at fixed or negotiated
prices.  A Selling Stockholder may use any one or more of the following methods
when selling shares:

 

· ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·  block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·  purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·  an exchange distribution in accordance with the rules of the applicable
exchange;

 

·  privately negotiated transactions;

 

·  settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

·  broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 

·  through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

·  a combination of any such methods of sale; or

 

·  any other method permitted pursuant to applicable law.




The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.




Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with NASDR Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with NASDR IM-2440.  




In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The Selling
Stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).




23

--------------------------------------------------------------------------------

 

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock. In no
event shall any broker-dealer receive fees, commissions and markups which, in
the aggregate, would exceed eight percent (8%).




The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares.  The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.  




Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder.  In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus.  There is no underwriter or coordinating broker acting in
connection with the proposed sale of the resale shares by the Selling
Stockholders.




We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the Selling Stockholders without registration
and without regard to any volume limitations by reason of Rule 144 under the
Securities Act or any other rule of similar effect or (ii) all of the shares
have been sold pursuant to this prospectus or Rule 144 under the Securities Act
or any other rule of similar effect.  The resale shares will be sold only
through registered or licensed brokers or dealers if required under applicable
state securities laws. In addition, in certain states, the resale shares may not
be sold unless they have been registered or qualified for sale in the applicable
state or an exemption from the registration or qualification requirement is
available and is complied with.




Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution.  In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Stockholders or any other
person.  We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).

 

24

--------------------------------------------------------------------------------

 

Annex B

ICP SOLAR TECHNOLOGIES, INC.

Selling Securityholder Notice and Questionnaire




The undersigned beneficial owner of common stock (the “Registrable Securities”)
of ICP SOLAR TECHNOLIGES, INC., a Nevada corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”) to which this document is annexed.  A copy
of the Registration Rights Agreement is available from the Company upon request
at the address set forth below.  All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.




Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.




NOTICE




The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:




1.

Name.




(a)

Full Legal Name of Selling Securityholder




(b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:




(c)

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):

 

25

--------------------------------------------------------------------------------

 

2.  Address for Notices to Selling Securityholder:




Telephone:




Fax:




Contact Person:



 

3.  Broker-Dealer Status:




(a)

Are you a broker-dealer?

Yes   ﷓

No   ﷓




(b)

If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes   ﷓

No   ﷓

Note:

If “no” to Section 3(b), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.




(c)

Are you an affiliate of a broker-dealer?

Yes   ﷓

No   ﷓




(d)

If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes   ﷓

No   ﷓

Note:

If “no” to Section 3(d), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.




4.  Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder.

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.

(a)

Type and Amount of other securities beneficially owned by the Selling
Securityholder:




_______________________________________________




_______________________________________________

 

26

--------------------------------------------------------------------------------

 

5.  Relationships with the Company:




Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.




State any exceptions here:




_____________________________________________




_____________________________________________




The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.




By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.




IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Date:

Beneficial Owner:




By:




Name: ___________________

Title  ____________________




PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:




[_________________________________________________________ ]




27

--------------------------------------------------------------------------------